DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Prior art fails to disclose a resilient ring that has at least one receiving space into which the projection can be moved.  It would not have been obvious to modify the ring shown in Schwaab (DE-102011001271-A1) to have receiving spaces into which the projections can be moved.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1, 2, 5 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6 and 12 of the copending Application No. 16/308,725.  
Claims in the present application and the ‘725 application are not patentably distinct from each other as they are both directed towards an anchor containing a shank with load application means, a neck portion and an expander body, and an expansion sleeve and a resilient ring (holding element) arranged on the shank.  
Claim 1 of the present application is rejected as being unpatentable over claims 1 and 5 of the copending Application No. 16/308,725 in view of Schwaab (DE-102011001271-A1).  Claims 1 and 5 of the ‘725 application do not refer to a weakened position in the resilient ring (holding element).  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the resilient ring (holding element) to have a weakened position (i.e. slot) as this will increase the resiliency of the ring and allow the ring to adapt to a multitude of anchor sizes (see Figure 1 and paragraph 212 of the English translation of Schwaab). 
Claim 2 of the present application is rejected as being unpatentable over claim 5 of the copending Application No. 16/308,725.  Claim 2 of the present application claims at least three radially extending projections while claim 5 of the ‘725 application claims a plurality of radially extending projections.  However it would have been obvious to one having ordinary skill in the art at the time of filing to have a resilient ring with at least three radially extending projections since it has been held that mere duplication of the essential working parts of a device 
Claim 5 of the present application is rejected as being unpatentable over claim 6 of the copending Application No. 16/308,725.
Claim 11 of the present application is rejected as being unpatentable over claim 12 of the copending Application No. 16/308,725.    
This is a provisional nonstatutory double patenting rejection.

Claim Objections
Claims 1 and 8-11 are objected to because of the following informalities:  
Claim 1, line 11 recites following limitation: “the main body has an opening”.  There is insufficient antecedent basis for this limitation.  Examiner suggests changing to “a main body has an opening”.
Claim 1, line 13 recites following limitation: “the diameter of the expansion sleeve”.  There is insufficient antecedent basis for this limitation.  Examiner suggests changing to “a diameter of the expansion sleeve”.
Claim 8, lines 3 and 4 recites following limitations: “the axial length of the slot” and “the axial direction”.  There is insufficient antecedent basis for these limitations.  Examiner suggests changing to “an axial length” and “an axial direction”.
Claim 9, lines 2 and 3 recites following limitations: “the axial length” and “the radial thickness”.  There is insufficient antecedent basis for these limitations.  Examiner suggests changing to “an axial length” and “a radial thickness”.
Claim 10, line 2 recites following limitation: “the axial length”.  There is insufficient antecedent basis for this limitation.  Examiner suggests changing to “an axial length”.
Claim 11, line 3 recites following limitation: “the rear end”.  There is insufficient antecedent basis for this limitation.  Examiner suggests changing to “a rear end”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer (US Patent 5314277A) in view of Schwaab (DE-102011001271-A1).

Regarding claim 1, 
Fischer discloses:
As shown in Figure 2, an expansible anchor for anchoring in a drilled hole, having a shank which has an expander body 2, a neck portion 6 and a load-application means 9 which are arranged one after the other along a longitudinal axis.
wherein in an unexpanded state there is arranged on the neck portion 6 an expansion sleeve 1 which is expansible radially by drawing the expander body 2 into the expansion sleeve 1, wherein on the shank there is arranged a resilient ring 12 for holding the expansible anchor in a drilled hole.  

Fischer discloses a resilient ring 12 arranged on the shaft which is used to hold the anchor in a drilled hole.  However, Fischer does not disclose, but Schwaab teaches:
As shown in Figure 1, resilient ring 2 with an annular main body having a weakened position (ring 2 has an open slot), so that to modify its diameter the resilient ring 2 is deformable in a circumferential direction.
wherein the main body has an opening (internal diameter of the ring) in which the shank 5 is accommodated.
  
wherein the resilient ring has at least one projection 4 extending radially outwards from the main body.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the differences between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the holding ring 2 shown in Schwaab in place of the fixing ring 12 shown in Fischer. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. MPEP 2143(i)(b).
Rings shown in Fischer and Schwaab are resilient rings installed on the shank of the anchor in order to hold the anchors inside a drilled hole.  
Ring 12 shown in Fischer has a diameter larger than the diameter of the sleeve.  Therefore, when modifying Fischer to have the ring taught by Schwaab, the diameter of the resilient ring in the undeformed state will be larger than the diameter of the expansion sleeve in the unexpanded state.

Regarding claim 2, 
Fischer does not disclose, but Schwaab teaches:
As shown in Figure 1 of Schwaab, wherein at least three radially extending projections 4 are arranged on the main body of the ring 2.  




Fischer does not disclose, but Schwaab teaches:
As shown in Figure 2 of Fischer, the diameter of the resilient ring 12 in the undeformed state is larger than the maximum diameter of the expander body 2.  This allows the resilient ring 12 to grip the bore.
Therefore, when modifying Fischer to have the ring taught by Schwaab, the diameter of the resilient ring in the undeformed state will be larger than the maximum diameter of the expander body.  

Regarding claim 4, 
Fischer as modified by Schwaab shows a resilient ring with a diameter larger than the maximum diameter of the expander body.  However, it does not explicitly disclose/teach values of the diameters of the resilient ring and the expander body.  
The resilient ring 12 shown in Fischer is to help position the anchor in the drilled hole.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the diameter of the resilient ring in the undeformed state to be a maximum of 1.3 times larger than the maximum diameter of the expander body since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP 2144.05.  
A resilient ring with a larger diameter than the expander body will allow the ring to affix the anchor inside the drilled hole while allowing the expander body to move 

Regarding claim 6, 
Fischer discloses:
wherein the expansion sleeve 1 has at least two expansion shells which are separated from one another by slots (15, 16) in the circumferential direction but are integrally connected to one another by at least one connecting web (Figure 3 shows a connecting web located below slit 15).

Regarding claim 7, 
Fischer does not explicitly disclose the ratio between the cross-sectional area of the connecting web (sleeve) and the maximum diameter of the expander body.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the quotient of the cross-sectional area of the connecting web with respect to the maximum diameter of the expander body is a maximum of 0.22 mm since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP 2144.05.
A properly sized connecting web (in relation to the expander body) will ensure proper expansion of the sleeve and provide the require holding strength for the anchor.   Additionally, it is well known to make anchors in different sizes for different applications and different design requirements.

Regarding claim 8, 
Fischer does not explicitly disclose the ratio between the cross-sectional area of the connecting web (sleeve) and the axial length of the slot 15.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the quotient of the cross-sectional area of a connecting web with respect to the axial length of the slot 15 that is adjacent to the connecting web in the axial direction to be a maximum of 0.25 mm since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP 2144.05.
A properly sized connecting web in relation to the length of the slot 15 on the sleeve will ensure that ensure smooth expansion of the sleeve without need for excessive torque. Additionally, it is well known to make anchors in different sizes for different applications and different design requirements.

Regarding claim 9, 
Fischer does not explicitly state, but it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the axial length of the connecting web be shorter than the radial thickness of the connecting web since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP 2144.05.

Making the axial length of the connecting web shorter than the radial thickness of the connecting web will lower the torque needed to expand the sleeve. Additionally, it is well known to make anchors in different sizes for different applications and different design requirements.

Regarding claim 10,
Fischer does not explicitly state, but it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the axial length of the connecting web shorter than 2.5 mm since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP 2144.05.
Making the axial length of the connecting web shorter will lower the torque needed to expand the sleeve.  Also, the axial length of the connecting web will need to be sized depending on the anchor size. Additionally, it is well known to make anchors in different sizes for different applications and different design requirements.

Regarding claim 11,
Fischer discloses:
Wherein the load application means is an external thread 9 which extends as far as the rear end of the expansible anchor.  See Figure 2.
  
Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT S DHILLON whose telephone number is (571)270-1791.  The examiner can normally be reached on M-F 0700-1600 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D. Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        


/AMIT SINGH DHILLON/Examiner, Art Unit 3677